SUPPLEMENT DATED FEBRUARY 12, 2010 TO PROSPECTUS DATED MAY 1, 2006 FOR FUTURITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding changes to certain investment options that are available under your Contract. On April 30, 2010, the names of the following investment options will be changed: Old Name New Name Legg Mason ClearBridge Variable Fundamental Value Portfolio Legg Mason ClearBridge Variable Fundamental All Cap Value Portfolio Legg Mason ClearBridge Variable Investors Portfolio Legg Mason ClearBridge Variable Large Cap Value Portfolio PLEASE
